NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                           DEC 15 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MANJIT KAUR,                                     No.   14-70569

              Petitioner,                        Agency No. A076-851-683

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 13, 2016**
                               San Francisco, California

Before: O’SCANNLAIN, GOULD, and M. SMITH, Circuit Judges.

      Manjit Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (BIA) affirmance of an Immigration Judge’s (IJ) decision

terminating her asylum status because of fraud in her asylum application and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying her protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      1.     The IJ did not abuse her discretion in granting the Department of

Homeland Security’s (DHS) motion to reopen to terminate Kaur’s asylum status.

Kaur did not timely respond to the motion, and DHS made a showing of fraud in

Kaur’s asylum application. See 8 C.F.R. § 1208.24(f). DHS also properly served

Kaur at her last known address. Specifically, Kaur did not have counsel of

record—her last attorney of record was no longer authorized to practice before the

immigration courts, and Kaur’s counsel at her reopened proceedings did not file a

notice of appearance until after DHS served the motion to reopen and after Kaur

filed her untimely response. See id. § 1292.5(a); Hamazaspyan v. Holder, 590

F.3d 744, 749 & 749 n.5 (9th Cir. 2009). DHS further presented the IJ with

material evidence that was not available and discoverable at the previous hearing.

See 8 C.F.R. § 1003.2(c)(1); Ordonez v. I.N.S., 345 F.3d 777, 784–85 (9th Cir.

2003).

      2.     The BIA did not err in affirming the termination of Kaur’s asylum

status. The IJ permissibly drew an adverse inference based on Kaur’s refusal to

testify at the hearing. See Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th Cir.

2011). Substantial evidence—Kaur’s inconsistent applications, documents, and


                                         2
testimony— supports the IJ’s decision; a reasonable factfinder would not have

been compelled to conclude otherwise. See Cole v. Holder, 659 F.3d 762, 780 (9th

Cir. 2011).

      3.      Substantial evidence supports the BIA’s denial of CAT relief. The IJ

could not evaluate Kaur’s credibility based on her oral testimony and could not

determine the veracity of Kaur’s documentary claims because of Kaur’s repeated

invocation of her Fifth Amendment right. The IJ accorded no evidentiary weight

to the written information provided by Kaur. Kaur does not point to any record

evidence that compels reversal of the agency’s decision. See Jiang v. Holder, 754

F.3d 733, 740–41 (9th Cir. 2014) (holding substantial evidence supported the

denial of CAT relief where the petitioner’s CAT claim was based on the same

testimony the IJ found not credible and the petitioner pointed to no other evidence

that the IJ should have considered).

      PETITION FOR REVIEW DENIED.




                                          3